Per Curiam: This case arose in justice’s court, and was brought to recover a balance alleged to be due upon a special contract and for extra work. The principal controversy was in reference to the amount of payments made by appellant. This issue involved questions of fact only. The evidence was conflicting. Where as to any essential element of a cause of action or defense there is no evidence at all, or the verdict is manifestly against the weight of evidence, this court will interfere and set it aside. There is no essential element of appellee’s case wholly unsupported by the evidence, nor was the verdict so manifestly against the weight of evidence, in respect to the alleged payments made by appellant, as to bring the case within the established rules of this court regarding new trials. The judgment of the court below must, therefore, be affirmed. Judgment affirmed.